      Case 4:21-cv-00158-WTM-CLR Document 10 Filed 09/13/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


ANGELA NAILS,


       Plaintiff,

V.                                               CASE NO. CV421-158


CHATHAM COUNTY SHERIFF'S
OFFICE,

       Defendant.




                                    ORDER


      Before the Court is the Magistrate Judge's August 26, 2021,

Report and Recommendation (Doc. 8), to which Plaintiff has filed

an objection (Doc. 9). After a careful de novo review of the

record, the report and recommendation is ADOPTED as the Court's

opinion in this case. (Doc. 8.)

       At the time of filing her Complaint, Plaintiff filed a Motion

for   Leave   to    Proceed   In   Forma   Pauperis    (IFP). (Doc.    2.) In

considering the motion, the Magistrate Judge found that Plaintiff

failed to disclose all pertinent and requested information. (Doc.

4.) The Magistrate Judge specifically noted that Plaintiff failed

to clearly identify the sources of her income or to itemize her

monthly expenses. (I^*             1-2.) Plaintiff also, without support,

responded "excempt" [sic] to requests to disclose assets. (Doc. 2

at    2.)   The    Magistrate      Judge   ordered    Plaintiff   to   file   a

supplemental motion correcting these deficiencies. (Doc. 4 at 2.)
       Case 4:21-cv-00158-WTM-CLR Document 10 Filed 09/13/21 Page 2 of 4



In doing so, the Magistrate Judge cautioned Plaintiff that the

Court would ''not tolerate future attempts [to] avoid providing

requested information." (Id.)

       Plaintiff filed a supplemental motion which again included

many of the deficiencies previously identified by the Magistrate

Judge. (Doc. 7.) Among them was Plaintiff's failure to disclose

the source of $144 in monthly income, the amount of cash held, the

estimated value of jewelry, her age, and education level. (Id.)

Plaintiff also reiterated claims of exemption for disclosing her

assets. (^.) As a result, the Magistrate Judge recommended that

Plaintiff's motions for leave to proceed IFP be denied and the

case    be   dismissed   for   Plaintiff's failure to     comply   with    the

Court's order. (Doc. 8.)

       Plaintiff has filed what she captions as a "Motion Appealing

of the Court Decision August 26, 2021." (Doc. 9.) No appealable

decision or order was entered in this case on August 26, 2021,

The Court, however, construes the filing as an objection to the

Magistrate Judge's report and recommendation of August 26, 2021.

See Retic v. United States, 215 F. App'x 962, 964 (11th Cir. 2007)

("Federal courts sometimes will ignore the legal label that a pro

se litigant attaches to a motion and recharacterize the motion in

order to place it within a different legal category." (quoting

Castro V. United States, 540 U.S. 375, 381, 124 S. Ct. 786, 791,

157 L. Ed. 2d 778 (2003))).
    Case 4:21-cv-00158-WTM-CLR Document 10 Filed 09/13/21 Page 3 of 4




     In her objections, Plaintiff appears to clarify that the

$144.00 in undisclosed income relates to "veteran compensation."

(Doc. 9.) Plaintiff, however, has provided no explanation for the

other information missing from her motion. Instead, she again

asserts that the exemptions are permissible. (^.) In doing so.

Plaintiff makes a vague reference to a law or policy of the state

of Georgia allowing such exemptions, though no specific citation

is offered. (^.) Even if such a legal source were to exist under

state law, it would not be relevant to this matter before a federal

court. Plaintiff was extended an opportunity to provide the Court

with the information needed to consider her motion for leave to

proceed IFP, and she consciously chose to withhold the necessary

information. The Court has wide discretion in whether to waive its

fees, and in this matter, such privilege will not be afforded.

Thomas v. Sec'y of Dep't of Veterans Affs., 358 F. App'x 115, 116

(11th Cir. 2009) (the Court "has wide discretion in ruling on an

application   for   IFP status,     and   should   grant the   privilege

^sparingly'   in    civil   cases   for   damages").   Furthermore,     as

Plaintiff blatantly disregarded the express instructions of the

Court and its warning to avoid further obfuscation of her finances,

dismissal is an appropriate sanction.^ See S.D. Ga. L.R. 41(b).



1 Even if Plaintiff's objections were meritorious, the Court's
decision to dismiss this case is further influenced by the fact
that the only named defendant is the Chatham County Sheriff s
Office, an entity not capable of being sued. Thrasher v. Hall
    Case 4:21-cv-00158-WTM-CLR Document 10 Filed 09/13/21 Page 4 of 4




     Therefore,   Plaintiff's   objections   are   OVERRULED,   and     the

Court ADOPTS the Report and Recommendation as its opinion in this

case. (Doc. 8.) Plaintiff's motions for leave to proceed IFP are

DENIED   (Docs. 2 &   7), and the    complaint is DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to CLOSE this case.

     SO ORDERED this        day of September 2021.




                                 WILLIAM T. MOORE, JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




Cnty., No. 2:14-CV-00148-RWS, 2015 WL 751715, at *2-3 (N.D. Ga.
Feb. 23, 2015); see also Dean v. Barber, 951 F.2d 1210, 1214 (11th
Cir. 1992)).
